Citation Nr: 1203355	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  05-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.  He died in February 2002.  The appellant married the Veteran in April 1994.  She claims as his surviving spouse.  See December 2010 Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board denied the appeal in March 2008.  The appellant appealed that decision to the Veterans Claims Court.  In December 2008, the Court Clerk vacated the March 2008 Board decision and remanded the matter back to the Board for development consistent with a Joint Motion for Remand.  

In May 2009, the Board found that new and material evidence had not been received sufficient to reopen the claim of entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318 and so denied that claim.  The Board also remanded the cause of death claim for further development and to obtain medical opinions. 

The cause of death claim was remanded again by the Board in April 2010 for further development and is now ready for disposition.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in February 2002.  The immediate cause of death was listed as gastrointestinal hemorrhage, due to or as a consequence of esophageal variance, which was due to cirrhosis, with other significant conditions contributing to death but not resulting in the underlying cause as acute respiratory failure and acute hepatic.   

2.  At the time of death, the Veteran had been awarded service connection for schizophrenia, paranoid type, with a 70 percent rating, and repair of right AC separation with distal clavicle resection and modified Weaver-Dunn repair, with a 20 percent rating.  His combined rating was 80 percent.  He had been awarded a total disability rating based on individual unemployability (TDIU) from December 1993.  

3.  Gastrointestinal hemorrhage, an esophageal variance, or cirrhosis did not have their onset during active service, did not manifested within one year of separation from active service, and are shown to be otherwise related to the Veteran's active service or his service-connected disorders. 

4.  The competent evidence does not show a nexus between the cause of the Veteran's death and his active service and/or a service-connected disability. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011). 

2.  The causes of the Veteran's death (gastrointestinal hemorrhage, esophageal variance, cirrhosis) were not incurred in or aggravated by active service, cannot be presumed to have been incurred therein, and are not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the Veteran's widow, seeks service connection for the cause of his death.  To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death. 

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107. 

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disorders which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The basic facts are not in dispute.  The Veteran died at a private hospital in February 2002.  His immediate cause of death was listed as gastrointestinal hemorrhage, due to esophageal variance, which was due to cirrhosis.  Other significant conditions contributing to death were acute respiratory failure and acute hepatic failure.   

At the time of death, the Veteran had been awarded service connection for the following disabilities: schizophrenia, paranoid type, with a 70 percent rating, and a repair of right AC separation with distal clavicle resection and modified Weaver-Dunn repair, with a 20 percent rating.  His combined rating was 80 percent and he had been granted TDIU, effective December 1993.  

First, the Board will consider the appellant's assertion that the Veteran's service-connected disabilities, in particular the schizophrenia, caused or aggravated his gastrointestinal disorders, which in turn caused his death.  Specifically, she contends that the medication he was prescribed for his mood swings or schizophrenia contributed substantially or materially to cause his gastrointestinal disorders and his subsequent death.  She also contends that his history of drug and alcohol abuse was due to the service-connected schizophrenia, which then substantially or materially caused his gastrointestinal disorders and his death. 

In support thereof, the appellant has submitted lay statements, private treatment records from the 1980's, product information for three of the medications that had been prescribed to the Veteran (Pamelor, Haloperidol, and Tofrannil), in addition to an article printed from the Internet that discussed the state of research being conducted regarding the relationship between schizophrenia and substance abuse.  

With regard to the claim that the medication the Veteran had been prescribed for his schizophrenia (referred to by the appellant as his "mood swings"), the Board finds that there is no credible evidence of a nexus between the medications sporadically prescribed by VA and the Veteran's death.  She submitted very general product information regarding three medications, Pamelor, Haloperidol, and Tofrannil.  

While this general product information was informative, it supplied only very general information about every side-effect every reported by those who took the medication.  There was no specific information regarding how much the Veteran was ever prescribed in his lifetime or how much he actually consumed.  Therefore, this general information has very little probative value.

The Veteran reported to VA clinicians in a December 2000 primary care physical evaluation that he had not been taking his medicines as prescribed by the mental health clinic and he dated this gap as for two years.  There is no evidence in the claims file that contradicts this report.  Throughout the record, he was noted to be non-compliant with his medications and with his therapy and was often irregularly discharged from inpatient care or discharged against medical advice.    

Further, the only medical opinions, regarding the issue of whether the prescribed medications could have resulted in the gastrointestinal and esophageal disorders listed on the death certificate, are both negative.  

Specifically, in September 2009 a VA health care provider conducted a liver, gall bladder, and pancreas review and opinion.  The VA reviewer reviewed the VA medical records and listed the medications the Veteran had been prescribed, by VA, to control his schizophrenia.  While every one of the prescribed medications had gastrointestinal upset as a given reaction, only two, Pamelor and Haloperidol were known to cause altered liver function.  

However, the VA reviewer noted the Veteran was known to have used alcohol long before he was prescribed these medications, and alcohol was also well-known to alter liver function.  Finally, the Veteran was known to be non-compliant with his medications, so it was unknown how long he ever took of (any) his medication.  The reviewer concluded that the Veteran's cause of death by gastrointestinal hemorrhage that was secondary to cirrhosis was no caused by or a result of the medications used to treat his schizophrenia.    

The Board finds the September 2009 VA liver opinion to be highly probative.  The reviewer examined the Veteran's VA treatment reports and there is no indication that the reviewer was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Therefore, the Board finds the September 2009 opinion to be of great probative value. 

Next, the appellant also contends that the Veteran's history of drug and alcohol abuse was due to the service-connected schizophrenia, which then substantially or materially caused his gastrointestinal disorders and his subsequent death.  

In support, the appellant submitted her lay statements and an article printed from the Internet, dated in October 2000, which considered the state of research regarding the issue of the relationship between schizophrenia and substance abuse.  The article noted that "about" 50 percent of people with schizophrenia also have a history of substance abuse or dependence, including alcoholism.  The article discussed general theories as to why the percentage was so high among people who had schizophrenia and then concluded this was an active area of research.  

The Board finds this information to have little probative value.  The information is very general.  It speaks in terms of "about" 50 percent of a given population having a history of abusing drugs and alcohol, which implies that "about" 50 percent do not.  Additionally, the Board finds this article is not dispositive, as it is so general in nature and has not been specifically related to the Veteran by a competent medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional."). 

This evidence, standing alone, does not address the facts that are specific to the Veteran's case and does not establish a causal relationship between the causes of his death and schizophrenia, or any other service-connected disability.  Accordingly, while it has been considered, the Board finds it of little probative value.  See Mattern v. West, 12 Vet. App. 222, 228 (1999). 

Further, in September 2009, the Veteran's claims file and the issue of whether his service-connected disabilities, in particular the schizophrenia, may have caused or materially contributed to his death, was directed to a VA liver, gall bladder, and pancreas reviewer and a VA mental disorders reviewer for opinions.  The resulting reviews concluded with conflicting opinions. 

After a review of both opinions, the Board finds that the Veteran's schizophrenia, paranoid type, did not cause or contribute to his cause of death.  In so finding, the Board places significant probative value on the September 2009 VA liver review and opinion.

Specifically, the September 2009 VA liver reviewer concluded that the Veteran's cause of death, described as gastrointestinal hemorrhage secondary to cirrhosis was not caused by or a result of the service-connected schizophrenia because the Veteran had a significant history of multiple mental disorders with multiple hospitalizations.  

The reviewer noted that the Veteran's lifestyle included many years of alcohol abuse and poor compliance with medication and treatment plans.  The reviewer found no psychiatric documentation that the Veteran was "self-medicating" with alcohol for his psychiatric problems.  The reviewer noted that there was evidence in the record that the Veteran's alcohol use began even before his service.  In particular, the reviewer noted an onset date of alcohol as 1965 which is consistent with other evidence of record.  

The VA liver reviewer noted that this date was before his service and before any diagnosis of any mental disorder.  The reviewer also noted there was no means of measuring whether his mental health symptoms increased his alcohol consumption.

The Board finds this opinion probative, because it considered and incorporated the evidence in the claims file, which spans five volumes and nearly 30 years of medical treatment reports.  Further, it is specific to this Veteran.  

In particular, the September 2009 VA liver reviewer noted that the Veteran reported his alcohol use began before service and certainly before any diagnosis of a mental disorder.  The Board finds that the 1965 onset date of alcohol use by the Veteran stands without contradiction in the record and so is as credible as any piece of evidence.  The Veteran himself reported that onset date to the VA clinician who included it in the April 1978 discharge summary, following his first inpatient VA treatment and following his first VA assessment of being a paranoid schizophrenic.  

Certainly, the 1978 report of an onset of drinking in 1965 was not discounted by the clinicians of the time.  The Board acknowledges that the Veteran was born in 1956, and so this onset date would have occurred while he was a pre-adolescent.  However, that alone does not render this 1978 report incredible.  (See Letter by appellant's Attorney, February 2011).  

Further, an October 1989 VA psychological assessment included the report that the VA clinician, who conducted the assessment, spoke with the Veteran's then spouse, who informed that VA clinician that the Veteran had begun using drugs in 1968.  The Board observes that this is the same person, divorced from the Veteran, who reported his death to the RO, paid for his funeral expenses, and was listed as the informant on all of the Veteran's death certificates.  The Board finds that this former spouse had long-standing knowledge of the Veteran.  

The Board also observes that the appellant, the Veteran's lawful widow, did not submit any statement that related any history or statements by the Veteran that she may have heard or observed regarding when or how he came to abuse alcohol; therefore, any history she may have provided is not before the Board for its consideration.  Therefore, the Board finds evidence is without contradiction in the record that the Veteran began alcohol use and drug use a decade before he was privately and by VA diagnosed with schizophrenia in 1978.  

As well, the September 2009 VA liver reviewer noted there was no psychiatric documentation of record indicating the Veteran was actually "self-medicating" with alcohol for his psychiatric problems.  Upon its review of the claims file, the Board also noticed such a gap.  Despite decades of medical treatment reports, that included outpatient counseling and inpatient treatment, not one clinician, VA or private, referred to the Veteran's oft-noted history of alcohol or drug use as "self-medicating" behavior.  Instead, he was advised to stop the behavior.  

The Board finds significant the October 2000 VA psychosocial assessment, conducted while the Veteran was a voluntary patient.  He reported that his mother had died in April of that year and prior to her death he had been attending AA (Alcoholics Anonymous) meetings, but he resumed drinking after his mother's death.  He also reported he had been divorced that February and his father had died the Christmas before.  This self-reported list of stressors does not include his long-standing schizophrenia, but were instead current familial problems and depression, for which he was not granted service connection.  Therefore, the Board finds that the negative opinion of the September 2009 VA liver reviewer probative and supported by both a rationale and the evidence in the claims file.

The September 2009 VA mental disorders reviewer opined that the Veteran's alcohol dependence was as likely as not secondary to the schizophrenia and it was as likely as not that the death by esophageal varices and gastrointestinal hemorrhage was secondary to alcohol dependence which was secondary to schizophrenia.  The Board finds this opinion less probative than that of the VA liver reviewer.

After a review of the claims file, the mental disorders reviewer noted the Veteran's service-connected disabilities; however, he also observed that the Veteran had psychosis and schizophrenia in service.  (The Board observes that service treatment records do not, in fact, indicate any mental health complaints or treatment in service.)  After noting the many hospitalizations and references to his alcohol use, the VA mental disorders reviewer observed from his experience that it was not "uncommon" to see patients with chronic psychotic disorders have co-morbid substance abuse disorders, and that this Veteran was "typical" in this regard.    

For definitional purposes, co-morbid means: "pertaining to a disease or other pathologic process that occurs simultaneously with another."  Dorland's Illustrated Medical Dictionary 399 (31st ed. 2007).

The VA mental health disorders reviewer repeatedly referred to the alcohol dependence as "co-morbid" with the chronic schizophrenia.  Certainly, the Veteran had a history of alcohol abuse and even drug use, as indicated throughout the record; however, the reviewer did not support his opinion that because the alcohol abuse and the chronic schizophrenia were co-morbid, the service-connected schizophrenia caused or aggravated the alcohol abuse.  

On the other hand, the VA liver reviewer had noted the reports in the record that the alcohol abuse pre-dated the mental disorder and even the Veteran's service by over a decade.  The VA liver reviewer also had noted that no treating clinician attributed the alcohol use to schizophrenia.  On the other hand, the VA mental disorders reviewer referred to his experience with such patients, finding that the Veteran was "typical."  

Service connection cannot be granted by the Board based on averages or what is "typical," but on the individual evidence of that particular Veteran's claim.  The Board finds the VA liver reviewer's opinion better supported by the reports and evidence of this Veteran's history, and so, the VA liver reviewer's opinion is more probative.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Next, the Board has considered whether the Veteran's acknowledged alcohol and drug abuse disorder is a disorder for which the Board may grant service connection on a secondary basis.  Effective for claims filed after October 31, 1990, the law prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Also, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m) and § 3.301(d). 

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999) (64 Fed. Reg. 52,375) (June 9, 1999); VAOPGCPREC 2-98 (1998) (63 Fed. Reg. 31,263) (Feb. 10, 1998). 

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. 
§§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3). 

A veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  In order to warrant service connection for those disabilities, the veteran must establish, by clear medical evidence, that his or her alcohol or drug abuse disability was secondary to or is caused by the primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

The Board finds that there is not clear evidence that the Veteran's oft-noted history of alcohol and drug abuse disorder was caused by the primary service-connected disorder, here paranoid schizophrenia; therefore, the Board denies service connection on a secondary basis for alcohol and drug use disorder.  The Board has no basis on which to discount the uncontradicted evidence in the claims file that the Veteran engaged in the behavior of alcohol and drug use nearly a decade prior to any recorded diagnosis of paranoid schizophrenia (1978).  

The September 2009 VA liver, gall bladder, and pancreas reviewer considered in her opinion the start of the alcohol use years prior to any diagnosis of schizophrenia to be significant.  Despite decades of treatment records from both private and VA clinicians, not one clinician who treated the Veteran attributed the oft-noted history of drug and alcohol abuse to service-connected schizophrenia.  

The Veteran was diagnosed and treated for a variety of mental health disorders, to include depression and bipolar disorder, for which he was not service-connected.  Again the Board references the October 2000 VA evaluation in which the Veteran reported to the VA clinician that he had stopped drinking but resumed after his mother died, father died, and he was divorced, all within a short span of time.  The clinical assessment was depression.  

The standard of proof is not met by referring to the Veteran as a "typical" patient or general newsletters printed from the Internet that discuss research into the relationship between schizophrenia and substance abuse by "about" 50 percent of those who suffer from schizophrenia.  Therefore, the Board the appeal is denied on a secondary basis for the alcohol and drug abuse disorder.

Based on the totality of record, to include the evidence noted above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, in particular the schizophrenia, paranoid type, caused or contributed materially or substantially to his death.  Likewise, no other service-connected disability caused or contributed materially or substantially to his death.  Therefore, the Board finds that service connection for the cause of the Veteran's death on this basis is not warranted. 

Next, the Board will consider the question of whether the causes of the Veteran's death, as listed on the death certificate (gastrointestinal hemorrhage, due to esophageal variance, which was due to cirrhosis, with other significant conditions contributing to death, acute respiratory failure and acute hepatic failure) were related to his active duty service. 

Service treatment records are negative for any diagnosis of or treatment for any gastrointestinal or esophageal disorder, or any disorder involving the liver.  The service treatment records include his numerous requests for treatment for his later service-connected right shoulder disability.  His 1977 service separation examination found these systems clinically normal.  Therefore, none of the disorders reported at the time of death were noted in the medical records during service. 

The post-service medical record does not suggest the Veteran's gastrointestinal hemorrhage, esophageal variance, or cirrhosis of the liver were incurred during service, or within one year of service separation.  The Board observes that he died nearly 25 years after service separation, and the causes of his death originated many years after service discharge. 

The earliest reference to cirrhosis of the liver was found in a private March 1978 discharge summary.  The Veteran had been admitted to the private hospital for what was called "over-indulgence" in alcohol and drugs.  The private physician noted an elevated LDH and SGOT and concluded that evidently the Veteran's liver had been affected by his use of alcohol.  The physician noted he did feel the Veteran started to use drugs while in Korea and had recently been drinking excessively.  The private physician then concluded that the Veteran may be suffering from cirrhosis of the liver and over-indulgence of drugs and alcohol.  

While the DD 214 indicated the Veteran was assigned overseas in Korea (there is no objective reports that he was ever in Vietnam), this private physician never indicated why he felt the Veteran started drugs while on that assignment, for example, he never explained whether a laboratory result or some evidence of deterioration or whether some statement by the Veteran led him to that belief.  As well, the private physician's conclusion that the Veteran "may" be suffering from cirrhosis of the liver was not a conclusive assessment that he was suffering from that disorder, only that the private physician suspected cirrhosis.  

Immediately following the Veteran's discharge in March 1978 from this private hospital, he was admitted to a VA facility where he remained for several weeks.  The VA clinicians released him with three diagnoses, specifically, schizophrenia, paranoid type, multiple drug dependence, and alcoholism (alcohol addiction).  The only reference to the Veteran's liver was the notation that his routine laboratory results were normal except for elevated serum alkaline phosphates and SGOT, which the VA clinician noted was indicative of liver "damage," attributed to drug and alcohol abuse.  

The Board notes that the April 1978 VA discharge summary did not include an assessment of cirrhosis of the liver and the Board cannot assume that the general reference to liver "damage" must mean the particular pathology of cirrhosis of the liver.  Speculative and inconclusive evidence cannot be used to support a claim for benefits.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, the Board finds that there was no assessment of cirrhosis of the liver within one year of the Veteran's separation from service.  

References to the condition of the Veteran's liver are found scattered throughout the remaining decades of treatment records, private and VA, in the record.  He sought VA treatment in 1985 and months of handwritten evaluation notes, to include an April 1986 VA discharge summary following inpatient treatment for his chronic schizophrenia, are of record.  There is no mention of his liver.  The April 1986 discharge summary noted his physical examination was within normal limits, as were the laboratory examinations.  

Private treatment reports dated from 1985 to 1988, though largely inpatient admission and discharge summaries for inpatient treatment of his depression, bipolar disorder, acute paranoid psychosis, and chronic paranoid schizophrenia, also do not include any assessments of cirrhosis of the liver.  One private discharge summary, dated in December 1985 noted the elevated findings of SGOT; however the private physician noted an absence of "other" liver problems and so concluded these laboratory finds were unremarkable.  In these private records the Veteran regularly denied current use of alcohol, though a history of drug use was also noted.

VA treatment reports and the few private treatment reports of record dated in the 1990's were similar, in that the Veteran denied then-current use of alcohol, admitted to having had a history of drug use, and there was no recorded assessment of any pathology in the liver, gastrointestinal system or esophagus.

Specifically, a history of GERD (gastroesophageal reflux disease) and a history of an esophageal ulcer were not referenced in the medical treatment reports of record until the December 2000 VA treatment report.  By January 2001, the evaluation included poly substance abuse, decompensated cirrhosis, depression, and hepatitis C.  During that evaluation the Veteran again reported to the VA clinician that he had very recently quit drinking and drugs.  

The summaries of his history in the December 2000 and January 2001 VA evaluations did not specify the onset of these disorders; however, nowhere in the record did he contend that the disorders were incurred in service.  The evidence does not demonstrate an onset of GERD, an esophageal ulcer or cirrhosis of the liver prior to 2000.   

In this case, the Board emphasizes the multi-year gap between discharge from active duty service and the diagnoses for each of these disorders.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Given the absence of a diagnosis and treatment for the causes of his death for many years after service, the evidence does not support a finding that any of these disorders are related to active duty based on continuity of symptomatology. 

As noted above, effective for claims filed after October 31, 1990, the law prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Also, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m) and § 3.301(d). 

Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

To the extent that the appellant has pointed to any in-service drug and alcohol abuse as ultimately contributing to or being responsible for the Veteran's subsequent development of GERD or a gastrointestinal disorder, an esophageal ulcer or cirrhosis of the liver, the Board notes that applicable law and regulations provide that no compensation shall be paid if a disability is the result of his own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011). 

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999) (64 Fed. Reg. 52,375) (June 9, 1999); VAOPGCPREC 2-98 (1998) (63 Fed. Reg. 31,263) (Feb. 10, 1998). 

The Board has already considered and denied service connection for the Veteran's alcohol and drug use as secondary to his service-connected schizophrenia.  Direct service connection for his drug and alcohol abuse disorder is barred, as a matter of law, as discussed above.  

Moreover, the Board finds that the evidence does not otherwise attribute the Veteran's death to service.  To that end, the Board notes that no health care professional has established a relationship between gastrointestinal hemorrhage, an esophageal variance, or cirrhosis, and active duty service.  

The Board has also considered the appellant's lay statements, regarding a connection between the causes of the Veteran's death, active duty service, and his service-connected disabilities.  The Board acknowledges that lay evidence, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the appellant is competent to report her observations because this requires only personal knowledge as it comes to her through her senses.  Layno, 
6 Vet. App. at 470.  However, the disorders at issue (gastrointestinal hemorrhage, esophageal variance, and cirrhosis, with other significant conditions contributing to death but not resulting in the underlying cause as acute respiratory failure and acute hepatic failure) are complex disorders which require specialized medical training for a determination as to diagnosis and causation and they, therefore, are not susceptible of lay opinions on etiology.  Thus, the appellant's general statements cannot be accepted as competent medical evidence. 

In conclusion, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  His fatal gastrointestinal hemorrhage, due to or as a consequence of esophageal variance, which was due to cirrhosis, with other significant conditions contributing to death but not resulting in the underlying cause as acute respiratory failure and acute hepatic failure were not incurred in or aggravated by service.   

Additionally, his service-connected disabilities of schizophrenia, paranoid type, and repair of right AC separation with distal clavicle resection and modified Weaver-Dunn repair did not cause or contribute substantially or materially to result in death.  As such, the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA has made all reasonable efforts to assist the appellant in the development of her claim, has notified her of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist her.  Specifically, in June 2004 and June 2009 letters, she was notified of the information and evidence needed to substantiate and complete the claim on appeal. 

Here, however, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation." 

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of the letter sent to the appellant in June 2009 that fully addressed all notice elements.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Therefore, she was "provided the content-complying notice to which [she was] entitled."  Pelegrini, 18 Vet. App. at 122; see also Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Furthermore, the service connection claim was readjudicated, and a supplemental statement of the case was issued in February 2011.  Consequently, the Board finds that the duty to notify has been satisfied. 

With respect to the Dingess requirements, in June 2009, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Additionally, the appellant submitted additional treatise information and lay statements in support of her claim. 

Also, VA medical opinions were obtained in September 2009 directly on the issue.  The Board notes that the VA opinion report contains sufficiently specific clinical findings and informed discussion of the issue on appeal and is adequate for purposes of this appeal. 

Pursuant to the Board's May 2009 and April 2010 remand orders, the RO provided complete and appropriate VCAA notice with regard to the cause of death claim, the RO obtained VA medical opinions on the questions raised in the December 2008 JMR, and an administrative determination was made regarding the issue of the claimant's marriage to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board is not aware, and the appellant has not suggested the existence of, any additional pertinent and available evidence not yet received.  Therefore, the Board finds that all available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In conclusion, based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted. 


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


